                                                                                      United States District Court
                            UNITED STATES DISTRICT COURT                                Southern District of Texas
                             SOUTHERN DISTRICT OF TEXAS                                    ENTERED
                                 HOUSTON DIVISION                                        August 13, 2019
                                                                                        David J. Bradley, Clerk
ARIELLE Y. MILLER,                               §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-19-1539
                                                 §
TARGET CORPORATION, et al.,                      §
                                                 §
       Defendants.                               §

                                             ORDER

       Pending before the court is a memorandum and recommendation by Magistrate Judge Nancy

K. Johnson (“M&R”). Dkt. 18. The M&R recommends granting defendant Target Corporation’s

(“Target”) motion for partial dismissal and denying as moot Target’s motion for more definite

statement (Dkt. 4). Id. at 9.

       Objections to the M&R were due on August 12, 2019, but no objections have been filed to

date. See Dkt. 18. “When no timely objection is filed, the court need only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation.” See Fed. R. Civ.

P. 72(b), Advisory Comm. Note (1983). The court, having reviewed the motion, M&R, and

applicable law, and having received no objections, finds no clear error. Thus, the court ADOPTS

IN FULL the M&R (Dkt. 18). For the reasons stated in the M&R, Target’s motion for partial

dismissal is GRANTED, and Target’s motion for more definite statement is DENIED AS MOOT

(Dkt. 4).

       Signed at Houston, Texas on August 13, 2019.




                                              ___________________________________
                                                          Gray H. Miller
                                                  Senior United States District Judge
